UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 09-1651


KEVIN MICHAEL SMITH,

                   Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                   Defendant – Appellee,

             and

DR. PATRIBA CHITTRA MEDDA, a/k/a Petriba Chittra Medda,
a/k/a Chitra Medda, a/k/a Chiddra Medda, a/k/a Chittra
Medda, VMAC Salisbury and Chrlotte Clinic 1601 Brenner Ave
Salisbury, NC 28144,

                   Defendant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:08-cv-00427-MR-DCK)


Submitted:    November 17, 2009             Decided:   November 19, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Michael Smith, Appellant Pro Se. Sidney P. Alexander,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Kevin Michael Smith appeals the district court’s order

accepting     the      recommendation         of    the     magistrate      judge     and

dismissing     Smith’s       Federal     Tort      Claims    Act   suit.        We   have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm    for     the    reasons        stated    by    the     district     court.

Smith v.      United     States,       No.       3:08-cv-00427-MR-DCK         (W.D.N.C.

June 2, 2009).       We grant Smith’s motion to supplement the record

and deny the remainder of Smith’s pending motions.                          We dispense

with oral argument because the facts and legal contentions are

adequately     presented      in   the       materials      before    the    court    and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3